Citation Nr: 1427953	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-08 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for a low back disorder (back disability). 

2.  Entitlement to a disability evaluation greater than 10 percent for right carpal tunnel syndrome.  

3.  Entitlement to an initial disability evaluation greater than 10 percent for right wrist and right ankle surgical scars.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia and an October 2009 rating decision of the VA RO in Columbia, South Carolina.  In the February 2008 rating decision, the RO denied higher ratings for scars and right carpal tunnel syndrome.  In the October 2009 rating decision, the RO denied service connection for a low back disorder and denied TDIU.  

In April 2012, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a January 2013 decision, the Board adjudicated the appeal as to entitlement to higher ratings for scars and right carpal tunnel syndrome.  The Veteran appealed the scars and carpal tunnel syndrome denials to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded the issues of entitlement to higher ratings for right carpal tunnel syndrome and for surgical scars of the right wrist and ankle to the Board for action consistent with the terms of the JMR.  The Parties agreed that the Board's reasons and bases in the January 2013 decision were inadequate.  

In January 2013, the Board remanded the issues of entitlement to service connection for a back disorder and to a TDIU.  The RO has returned those issues to the Board for appellate consideration.  

Since the RO last reviewed the issues currently before the Board records of recent VA treatment have been added to the record.  Those records are not pertinent to the issues currently before the Board and they do not present a reason for delaying this decision.  See 38 C.F.R. § 20.1304(c) (2013).  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed by the Board in arriving at the decision explained in the instant document.  


FINDINGS OF FACT

1.  The Veteran's low back disorder was not caused or aggravated by his service-connected right ankle disability and is not otherwise related to his active service.  

2.  Right carpal tunnel syndrome is manifested by complaints of pain, paresthesia, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve.  

3.  Right wrist scars are manifested by no more than tenderness and the right ankle scar is not painful or unstable.  

4.  The Veteran has not been unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not all been met.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2013).  

2.  The criteria for a disability evaluation greater than 10 percent for right carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2013).

3.  The criteria for an initial disability evaluation greater than 10 percent for right wrist and right ankle surgical scars have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10 (2013); 4.118, Diagnostic Code 7804 (2002).  

4.  The criteria for a TIDU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Low Back Disorder

In July 2009, VA received a writing in which the Veteran stated "I would like to claim my back and neck as secondary claim, x-rays at VA Hospital Dorn shows severe arthris (sic) in both.  Non-service connect."  

The cervical spine issue is not presently before the Board.  

During the hearing before the undersigned, the Veteran testified that a physician or physicians have commented on whether his back disability is related to his ankle disability.  April 2012 Hearing Transcript at 22.  The undersigned asked the Veteran if he was contending that his back disability was related to his active service other than through the right ankle injury; i.e. on a secondary basis.  

The Veteran, through is representative, agreed that the only issue was secondary service connection.   Id. at 26-27.  This point was made very clear.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

"Secondary service connection" is a theory of entitlement addressed by regulation.  It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2013).  The secondary condition shall be considered a part of the original condition.  Id. The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  

VA afforded the Veteran an examination of his spine in July 2010.  The Veteran's complaint was that he has back pain.  Physical examination results included the finding that the Veteran's gait was slightly broad-based but otherwise normal.  

Following examination and review of the claims file, the examiner diagnosed lumbar spondylosis and lumber degenerative disc disease with bilateral radiculopathy.  The examiner opined that it is less likely than not that the Veteran's present severe back problems can be attributed to his chronic ankle sprain.  He explained that the ankle injury is the only body part that might be able to affect his back adversely over the years and that his upper extremity injuries appear to be unrelated to his back problem.  The examiner further explained that is ankle injury is now remote in time as well and his gait pattern was relatively normal at the time of the examination.  

This opinion is evidence against a finding that any of the Veteran's service-connected disabilities have caused his low back disability.  The opinion is arguably limited to causation by the statement that his back problems cannot be attributed to his chronic ankle sprain and does not address aggravation of his low back disability by his ankle disability.  

The statement that the gait pattern was normal sufficiently supports the examiner's opinion with rationale, perhaps more than the passage of time statement.  The examiner's speculation that his ankle injury might be able to affect is back adversely over the years does not indicate a speculative opinion.  Rather, in the context of the opinion, it merely served to exclude any affect from the upper extremity service connected disabilities.  Because the examiner provided a well-reasoned analysis to support his conclusion, the Board finds the opinion highly probative on the issue of whether any of the Veteran's service-connected disabilities caused his current low back disability.  

Following review of that opinion, the Board remanded the issue in January 2013 for the Agency of Original Jurisdiction (AOJ) to obtain an expert opinion as to whether the Veteran's right ankle disability has aggravated his low back disability.  

Pursuant to that Remand, the claims file was provided to a physician for a supplementary opinion as to whether the Veteran's service-connected chronic ankle disability aggravated his low back disability.  This physician was not the same physician who examined him in July 2010 but is suitably qualified.  

In a February 2013 opinion, the physician indicated that he had reviewed the claims file.  The physician then provided the following opinion beyond that provided by the earlier examiner:  

The Veteran was not examined today.  This is a record review with medical opinion only.  Based upon [the July 2010 examiner's] evaluation it is less likely as not that the veteran's lumbar spine condition was permanently aggravated by the service connected ankle condition  the veteran rated his pain as mild and was noted to have a relatively normal gait pattern.  Thus, I would not anticipate that this veteran would have a significant strain on his back, caused by his ankle condition.  

The Board finds this opinion to be adequate and highly probative evidence against the Veteran's claim.  The physician provided a logical analysis to support his conclusion that the Veteran's back disorder was not aggravated by his ankle disability.  

During the hearing before the undersigned, the Veteran testified that a physician or physicians have commented on whether his back disability is related to his ankle disability.  April 2012 Hearing Transcript at 22.  

The VA medical opinions just discussed are the most probative evidence of record as to whether the Veteran's service-connected right ankle disability caused or aggravated his low back disability.  The opinions are also more probative than the Veteran's assertions and his testimony as to comments that a physician or physicians may have made to him regarding a relationship between his ankle and back conditions.  There are reasoned analyses provided by the physicians who rendered the opinions.  

In contrast, the context of the statements the Veteran recalls is unknown and his recollections are devoid of reasoning from the physician or physicians that he reports commented on his back and ankle disabilities.  His own assertions are unsupported by a sufficient explanation.  He has supplied no medical evidence to support his theory of entitlement, a theory of entitlement that is essentially a medical determination, not capable of lay observation (whether one disability caused or aggravated another).

Additionally, the Board has reviewed the claims file, including the service treatment records but the evidence does not support a finding that his current back disorder had onset or was directly caused by his active service.  There is no evidence that arthritis (spondylosis) of his low back manifested within one year of separation from active service.  As already indicated, the Veteran does not assert that this is the case but rather bases his claim solely on a secondary service connection theory of entitlement.  

Based on the analysis just presented, the Board concludes that the preponderance of evidence is against granting service connection for a low back disorder.  The appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Disability Ratings - Right Carpal Tunnel Syndrome and Wrist and Ankle Scars

These issues are back before the Board pursuant to the February 2014 JMR.  At the outset the Board notes that in a recent case the Court provided the following:  

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed.  

Carter v. Shinseki, ---Vet. App. ----, No. 12-0218, 2014 WL 2050843 at *7 (May 20, 2014).

Therefore, the Board has concentrated on the issues identified by the Parties in the JMR granted in February 2014.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

II.A.  Right Carpal Tunnel Syndrome

Service connection for right carpal tunnel syndrome was granted in an August 2001 rating decision and a 10 percent rating was established under 38 C.F.R. § 4.118, Diagnostic Code 8515, for mild incomplete paralysis of the major (right hand dominant) median nerve.  The Veteran filed a claim for an increased rating in June 2003 which the RO denied in an unappealed December 2003 decision.  The Veteran again filed a claim for in increased rating in September 2007, which the RO denied in the February 2008 rating on appeal.  

Diagnostic Code 8515 provides that a 70 percent rating is assigned where there is complete paralysis of the major median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.118.  Ratings of 50, 30, and 10 percent are assigned where there is, respectively, severe, moderate, or mild paralysis of the major median nerve.  Id.  

Preceding the criteria for rating disease of the peripheral nerves, including the median nerve, is the explanation that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.118.  

In the February 2014 JMR, the Parties acknowledged that the Board had denied the Veteran's appeal, that ultimately originated in his September 2007 claim, based on electrodiagnostic studies obtained in 2009 and 2010 that did not confirm carpal tunnel syndrome, and based on a January 2011 VA examiner's statement that there was no clinical or electrodiagnostic evidence of any kind of neuropathy of the right upper extremity.  The Parties stated that the Board had relied on only a portion of the evidence and noted that carpal tunnel syndrome was diagnosed, based on electromyography (EMG), in an October 2003 examination and that it was diagnosed in a 2008 examination.  

An examination conducted in September and October 2003, and signed in October 2003, includes an assessment of mild right carpal tunnel syndrome per EMG with nerve conduction velocities.  An associated October 2003 EMG report includes the same impression.  

The Board acknowledges that the Veteran has been diagnosed with right carpal tunnel syndrome in 2003 as well as in 2008.  The 2003 examination finding was that he had mild right carpal tunnel syndrome.  This evidence, however, is not favorable to granting a rating higher than 10 percent under Diagnostic Code 8215.  Based in part on that examination, the RO denied the Veteran's claim of entitlement to an increased rating for right carpal tunnel syndrome rated as 10 percent disabling in a December 2003 rating decision.  After that decision was mailed to the Veteran, he did not file a notice of disagreement and no new and material evidence was added to the record on this issue during the appeal period.  Therefore, the December 2003 rating decision became final.  

The Board notes that basing the current decision, which ultimately derives from a claim filed in September 2007, on the 2003 examination findings would amount to ignoring the finality of the unappealed December 2003 RO decision that adjudicated his previous claim for an increased rating and considered the 2003 examination findings.  Hence, the Board does not rely on the unfavorable findings from the 2003 examination in the instant decision.  The Board must consider all evidence, including electrodiagnostic studies obtained in 2009 and 2010 that did not confirm carpal tunnel syndrome, which provides highly probative evidence against this claim, and the 2003 examination finding, which also does not support this claim, for a different reason, but with the same result.

VA received the Veteran's claim for an increased rating of his right wrist and right ankle conditions in September 2007.  In that claim, he stated that he was requesting reevaluation of his right wrist and right ankle condition and that both had worsened since last evaluated.  

In the JMR, the Parties agreed that a January 2011 statement of the physician, who examined the Veteran in 2010, was inaccurate.  First, the Parties noted that 2009 EMG results were abnormal.  The Parties then explained that the January 2011 examiner's statement that there was no clinical or neurodiagnostic evidence of any kind of neuropathy of the right upper extremity was inaccurate.  The Parties also agreed that although the Board stated that 2009 and 2010 electrodiagnostic studies did not confirm carpal tunnel syndrome, the results of the 2010 nerve conduction testing were not of record.  Ultimately, the Parties determined that failure to address all relevant evidence in its decision rendered the Board's earlier reasons and bases inadequate.  

Further along in the instant decision, the Board discusses the findings of the September 2009 examination report, and the statement of the examiner in January 2011.  Then the Board addresses the Parties' concerns stated in the preceding paragraph as this will facilitate easier understanding of the Board's conclusion with regard to the discrepancies explained by the Parties.  

In January 2008, VA provided an examination with regard to the Veteran's right carpal tunnel syndrome.  The examination report documents his complaints of numbness and tingling, and weakness of the thumb and index finger.  It was noted that such symptoms were especially noticeable when using his hands with cutting and yard tools.  

The Veteran reported intermittent attacks of pain of up to 1200 times a year that lasted up to three hours per event.  

The appellant related that he was unable to perform daily tasks during flare-ups because he was unable to grip or hold anything.  

Examination of the right median nerve was positive for sensory dysfunction as demonstrated by a decrease to light touch at the right palm.  There was no motor dysfunction.  The Tinel's sign was present.  Phalen sign was negative.  Following examination, a pertinent diagnosis of right carpal tunnel syndrome associated with residuals of right wrist fusion in a neutral position, status post-surgical release with residual scar was rendered.  

This examination report is evidence against assigning a rating higher than 10 percent for his right carpal tunnel syndrome.  The objective findings tend to show that his dysfunction was wholly sensory and no more than mild incomplete paralysis.  

The Board has considered the Veteran's report, in detail, that he was unable to grip or hold anything during a flareup.  Given that he reported flare-ups of 1200 times per year, for up to 3 hours each, it is reasonable to expect that he would have experienced a flare up during at least one of the many examinations on appeal because this amounts to more than 3 flare-ups per day, on average (if we add up the times the appellant has indicated, the flare-ups would last for a large part of every day in order to reach the 1200 times per year with each flare-up lasing up to three hours).  

For this reason, the Board affords limited probative weight to his assertion that he is unable to grip or hold anything during these flare-ups that he asserts take place so frequently to be near continuous and assigns greater weight to the objective findings from the examination.  Such findings are consistent with the explanation referred to above that mild incomplete paralysis, and at most moderate incomplete paralysis is a proper rating where there is wholly sensory dysfunction.  As between the two, the findings of decrease to light touch at the right palm does not approximate moderate incomplete paralysis.  

On VA peripheral nerves examination in June 2009, the examiner related that the distribution of the Veteran's complaints was not entirely in a peripheral nerve distribution but more closely approximated the distribution of the sensory branch of the radial nerve.  

Examination of the right hand demonstrated no muscle atrophy.  There was no weakness.  It noted that there was limitation of motion of the wrist in all direction because of the fusion.  The Veteran was able to perceive monofilament light touch in all areas of the hand but stated that it was less well perceived in the right than on the left.  Following examination, the examiner stated that there was no clear clinical evidence of a nerve injury, particularly a carpal tunnel syndrome.  It was noted that he would be scheduled for a diagnostic nerve conduction velocity test in July 2009 and the examiner would provide an addendum following that study.  

Of record are the findings/assessment of a July 14, 2009 nerve conduction velocity study of the upper extremities.  This states as follows (original all in upper case):  "NC were performed on both upper exts.  There is evidence of a left carpal tunnel syndrome that is mild to moderate as well as bilateral ulnar neuropathies localized to the elbows that are mild in degree."  The summary was "ABNORMAL."  

No addendum followed.  However, VA again afforded the Veteran a relevant neurological examination in September 2010.  It was noted that he still complained of pain, paresthesia, tingling, and numbness of fingers 1-4 of the right hand, and that this problem awakened him at night.  The Veteran related that driving make the situation worse.  The examiner stated that a recent nerve conduction velocity performed July 14, 2009, revealed a normal right median nerve, providing evidence against this claim.  

Examination revealed that the Veteran had practically zero flexion, extension, and lateral deviation of the right wrist because of right wrist fusion.  Also found was that that the Veteran felt parethesia and numbness in fingers 3-4 of the right hand but not in the dorsal surface.  Grip strength was weak in the right hand but thenar and hypothenar muscles were normal.  There was no muscle atrophy.  Compression of the right medial nerve at the wrist elicited some symptoms in fingers 2-3.  The examiner noted that "[i]nterestingly enough the patient points to an area of pain and this is the crossing of the sensory branch of the right radial nerve at the crossing of the nerve over the extensor tendon of the right forearm."  

The examiner also stated as follows:  

The nerve conduction velocity done recently did not show any sign of right carpal tunnel syndrome, however I want to consider radial nerve injury form the fusion of the wrist.  . . . I ordered a nerve conduction velocity to test the motor and sensory branches of the right radial nerve.  I will add an addendum to this note after I see the report of the nerve conduction velocity.  

The examiner dictated the report on September 29, 2010, the date of the VA examination.  

This examination is evidence against assigning a higher rating for right carpal tunnel syndrome because it tends to show that the Veteran only had sensory symptoms in fingers 2-3.  Although his grip strength was found to be weak, the examiner specified that he had normal thenar and hypothenar muscles and no atrophy.  Also obviously significant to the examiner was the determination that although the Veteran had paresthesia and numbness felt in fingers 3-4 of the right hand it was not of the dorsal surface.  The Board reasonably infers from the examiner's references to normal thenar and hypothenar muscles and lack of paresthesia or numbness on the dorsal surface of the right hand, in a report of examination for right carpal tunnel syndrome, that that his weak grip and paresthesia or numbness were not related to his right carpal tunnel syndrome.  

This is evidence that tends to show that his right carpal tunnel syndrome does not approximate the criteria for a rating higher than 10 percent.  This is because the evidence tends to show that he does not have moderate or severe incomplete paralysis of the right median nerve and does not have complete paralysis of that nerve.  Rather it shows that he has wholly sensory symptoms of his right carpal tunnel syndrome, and those of only two fingers.  This is best characterized as no more than mild incomplete paralysis of the right median nerve.  

In January 2011, the RO initiated a request for a neurological disorders, miscellaneous, examination.  The request included general remarks as follows:  

Veteran does not need to report to new neurological examination.  Addendum need only to '[the September 2010 examiner]'s neurological examination of 9-29-10.  [The September 2010 examiner] ordered a nerve conduction velocity to test the motor and sensory branches of the right radial nerve.  The EMGs were done in November 2010.  . . . [The September 2010 examiner] stated he would add an addendum to his exam once he is able to review the nerve conduction velocity.  Is current right carpal tunnel syndrome mild, moderate, or severe?

In an addendum dated in later in January 2011, the examiner stated as follows:  

The administration requested my opinion after the patient had a nerve conduction velocity.  Actually I did an addendum to my note and it is dated 09/29/10.  I will repeat my final statement.  There is no clinical or electrodiagnostic evidence of carpal tunnel synderom.  There is no clinical or neurodiagnostic evidence of any other kind of neuropathy to the right upper extremity.  

The Board notes that the Parties' statement that there are no 2010 electrodiagnostic studies associated with the record is accurate.  It is noted that the January 2011 addendum did report that the Veteran had the nerve conduction velocity that is mentioned in the September 2010 opinion.  

It is clear from the events from September 2010 to January 2011 that there were multiple communications and file transfers between the RO and the examiner that examined the Veteran in September 2010.  It is also clear that this resulted in confusion.  In this regard, it is important to note that the Veteran has undergone many examinations to determine the nature and extent of his disability, and other problems, and to treat these problems, over many years.  Many of these reports and examinations are not pertinent to the claim before the Board.  What is important, though, is that the examiner, during the September 2010 examination and review of the medical history, considered sufficient evidence as to the disability on appeal - the July 2009 nerve conduction velocity that revealed a normal right median nerve and the examination results.  The velocity study ordered by the examiner pursuant to the September 2010 examination was to evaluate the ulnar nerves, not the right median nerve, and his findings during the September 2010 examination was that the Veteran appeared to have bilateral ulnar nerve deficits at the elbows.  

A detailed review of the record reveals that although the examiner perhaps misspoke in the 2011 addendum, that addendum was not to address the right median nerve, i.e., right carpal tunnel syndrome, but rather, as promised by the examiner in the September 2010 report, to address bilateral ulnar nerve deficits at the elbow.  It is noted that the Veteran's disability involves the median nerve at the right wrist, not the ulnar nerves at the elbows.

As such, the September 2010 report was itself sufficient and an adequate examination for the purpose of rating right carpal tunnel syndrome.  The promise of an addendum, and the addendum itself, whatever the inaccuracies or confusion inherent to the addendum, do not change the adequacy of the September 2010 examination at issue.  That the RO asked for the examiner to address whether the Veteran had mild, moderate, or severe right carpal tunnel syndrome does not render the examination inadequate.  There is sufficient evidence in the September 2010 examination report, overall, for the Board to determine whether a higher rating is warranted.  The Board makes such a finding.   

Here, the Board places no reliance on the January 2011 addendum.  The absence in the record of a report of nerve conduction studies of his bilateral ulnar nerves, for symptoms involving the nerves at the elbows, does not matter as to deciding the issue before the Board because such studies go to a stated different condition than the one before the Board which has to do ultimately with the Veteran's right wrist, not his elbows.  

For the reasons just explained, the Board concludes that the preponderance of evidence is against a finding that the Veteran's right carpal tunnel syndrome approximated the criteria for a schedular rating higher than 10 percent during any period of time on appeal.  The appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  The Board addresses extraschedular consideration for both this issue and the issue involving ratings for his scars after it addresses the schedular rating for his scars.  

II.B.  Scars

Service connection for scars of the right wrist and right ankle as residuals of surgery was granted in the February 2008 rating decision on appeal.  A 10 percent disability rating was established under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from September 25, 2007.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7804 provided "scars superficial, painful on examination ......10."  Indicating a 10 percent rating for such "scars."  Note (1) provided that a superficial scar was one not associated with underlying soft tissue damage. Id.  Note (2) provided that a 10 percent evaluation would be assigned for scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.  

At this point, the Board notes that there is arguably some ambiguity in this regulation as to whether, if there was more than one painful scar, a 10 percent rating could be assigned for each such scar as opposed to assigning one collective rating.  This appears to have been a legitimate concern of the Parties in the JMR and will be discussed further along in this section.  

In the JMR, the Parties stated as follows:  "While the Board was correct in stating that the regulations pertaining to the evaluation of the skin were amended effective October 23, 2008, it failed to note that these regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the veteran requests review under the revised criteria; neither of which appear to be applicable in this case.  Thus remand is warranted so that the Board can address whether separate disability ratings for individual scars are appropriate under 38 C.F.R. § 4.118, DC 7804 (2002).

What the regulation states, as amended effective October 23, 2008, is as follows:  

A veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805. A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

In the now vacated decision, the Board took the revised regulations into consideration in an effort to apply the regulation most favorable to the Veteran, to the extent allowed by law.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That is, the Board endeavored to not limit the Veteran to the unrevised regulation but rather to simply look at both regulations (to see which could provide the Veteran more compensation).  It interpreted the prefatory language of the revised criteria as meaning that a claimant could ask for a rating determination without asserting that his or her disability had worsened since last evaluated, the general requirement for requesting an increased rating (as to do otherwise would amount to seeking to go behind the finality of the last decision assigning a rating in a given case).  

However, as the Parties have agreed that the revised criteria are not to be applied, the Board may not deviate from that agreement.  

In the JMR, the Parties determined that the Board had previously failed to discuss the implications of Bradley v. Peake, 22, Vet. Ap. 280, 288 (2008) and Jones v. Principi, 18 Vet. App. 248, 261 (2004) in its January 2013 decision.  

Both Bradley and Jones addressed the version of Diagnostic Code 7804 in effect prior to the 2008 revision.  

The Court addressed Mr. Jones request to find that the term "scars" in Diagnostic Code 7804 was ambiguous and interpret it in his favor so as to provide a separate rating for each individual scar.  Jones v. Principi, 18 Vet. App. 248, 261(2004).  The Court stated that "there are a variety of interpretive issues presented that the Court believes the Secretary should address in the first instance."  Id.  The Court explained its concerns as follows:  

For example, 38 C.F.R. § 4.118, as it relates to scarring, references both "scars" and "scar," and the consequences of such intermittent use of the plural and the singular are not entirely unclear.  38 C.F.R. § 4.118. More specifically, DC 7804 under which the appellant seeks multiple ratings contains the plural and its "Note (1)" contains the singular.  38 C.F.R. § 4.118, DC 7804. Moreover, the Court notes the possible disconnect between DC 7804, which may permit unlimited multiple ratings for less significant scarring, and DC 7800, which addresses more significant scarring but provides a maximum rating of 80%.  See 38 C.F.R. § 4.118, DCs 7800, 7804.  Similarly, it appears that interpreting "superficial[ and] painful" (38 C.F.R. § 4.118, DC 7804) to mean that each scar, regardless of size or physical location, could be rated at 10% may not comport with DC 7801, which provides ratings for severe scarring, of which the ceiling is a maximum 40% rating for a "[s]car[ ], other than [the] head, face, or neck, that [is] deep or that cause[s] limited motion," for an "area or areas" exceeding one square foot.  38 C.F.R. § 4.118, DC 7801.  In this regard, the Court notes that DC 7801 appears to account for the physical size of a scar but not the number of scars.  Hence, the Court remands this matter for the Secretary to address these issues utilizing the results of the special scar examination as appropriate.

Id.  

In Bradley, the Court referred to Jones and determined that the Board had failed to discuss the implication of Jones as to whether Mr. Bradley's scars warranted individual ratings.  Bradley v. Peake, 22 Vet App. 280,  288.  

The Board has considered the Court's explanation noted above.  Since those cases were issued, VA has revised the criteria for rating scars, effective October 23, 2008.  

The Board looks to the regulatory history of the October 2008 revision to the schedule for rating skin disabilities, as listed in the Federal Register, to inform its decision as to how the pre-revision Diagnostic Code 7804 should be applied.  In the notice proposing the amendment to the rating schedule of the revisions to 38 C.F.R. § 4.118, VA stated as follows: "The existing criteria provide no specific guidance on evaluating multiple painful or unstable scars, and we propose providing new criteria that reflect our policies concerning the evaluation of multiple superficial scars that are unstable, painful, or both."  73 Fed. Reg 428-01 (January 3, 2008).  

In the notice announcing the revision, VA stated as follows: "This document amends the Department of Veterans Affairs (VA) Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects our policies concerning the evaluation of scars."  73 Fed. Reg. 54708-01 (September 23, 2008).  

This makes it clear that the change reflected VA's policy prior to that change.  As the earlier version of 38 C.F.R. § 4.118, Diagnostic Code 7804 was arguably somewhat ambiguous, the Board had determined that it is reasonable to resolve the ambiguity in a manner consistent with what VA has explained was the policy prior to the revision.  Thus, it is necessary to inspect the version of Diagnostic Code 7804 revised effective October 2008 for the purpose of determining VA's policy prior to that revision.  That revised version provided that a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is indicated for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  

For claims involving two painful scars, the stated policy of VA prior to the revision, according to the notice in the Federal Register, had been to assign a 10 percent rating, just as it would for one painful scar.  As explained in detail below, the most probative evidence of record that shows that the Veteran had two painful service-connected scars, but not more than two painful service-connected scars.  The Board therefore concludes that his scars do not approximate the criteria for a rating higher than 10 percent under the pre-revision version of Diagnostic Code 7804.  

Ratings higher than 10 percent may be assigned for scars of other than the head, face, or neck, that are deep (i.e., associated with underlying soft tissue damage) or cause limitation of motion, if the area or areas are at least 12 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  For scars with area or areas of 6 square inches (39 square centimeters) a 10 percent rating was warranted.  Id.  Prior to October 23, 2008, a 10 percent rating could be assigned for an unstable scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  As the scars involved here have not been found to be unstable, are not deep, do not cause limitation of motion, and cover an area or areas less than 6 square inches, the scars do not approximate a rating under Diagnostic Code 7801 or under Diagnostic Code7803.  

The Veteran underwent VA examination in January 2008 and was observed to have a level scar at the dorsal right wrist measuring about 5 centimeters by 0.3 centimeter.  It was reported that there was tenderness, disfigurement, hypopigmentation of less than 6 square inches and abnormal texture of less than 6 square inches.  There was no ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation and hyperpigmentation.  The finding of tenderness is evidence that the dorsal wrist scar was a painful scar.  The other findings indicate that it was not an unstable or deep scar.  

There was a level scar of the volar right wrist and palm, status post carpal tunnel release, that measured 7 centimeters by 0.2 centimeter with tenderness, hyperpigmentation of less than 6 square inches and abnormal texture of less than 6 square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation of hypopigmentation.  The finding that the scar was tender is evidence that the volar wrist and palm scar was a painful scar.  The other findings indicate that it was not an unstable or deep scar.  

A scar on the right ankle, status post-surgical repair of the medial ankle, was 6 centimeters by 0.3 centimeter with hyperpigmentation of less than 6 square inches and abnormal texture of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, inflammation or edema.  This is evidence against a finding that the right ankle scar was a painful, unstable, or deep scar.   

The Veteran was afforded a VA examination in September 2010.  It was noted that the right wrist was fused in 1990 and that he had a sharp pain in the distal aspect of the incision.  He stated that the scar was painful.  The appellant related that the right ankle scar has an aching type pain and that it was painful.  It was reported that there was no frequent ulceration of breakdown of either scar.  The diagnoses were dorsal right wrist with neuroma and scar of the medial right ankle, status post-surgery.  There is no indication that it was unstable or deep.  

On physical examination, the scar on the dorsum of the right wrist was tender at the distal aspect and had a positive Tinel's sign.  This is evidence that his dorsal right wrist scar was a painful scar.  There is no indication that it was unstable or deep.  

The scar of the medial aspect of the right ankle was not tender.  There was no adherence, instability or ulceration, elevation or depression of tissue, superficial deep tissue loss, inflammation, edema, or keloid formation of either scar.  The scar had smooth texture with normal color.  There was no induration or inflexibility or limitation of motion or flexion of either scar.  This is evidence that his right ankle scar was not a painful, unstable, or deep scar.

Here the Veteran was found on objective examination to have tenderness of two of three scars.  The scar of the medial wrist was not mentioned in the later examination, which tends to show that he had no symptoms involving that scar because otherwise he would have reported such as he did so with regard to the other scars.  The Board has considered the Veteran's report that the ankle scar resulted in an aching type of pain.  However, as between his reports and the findings on examination, the Board finds the findings on examination to be more probative:  This is because the examination of the scar is more likely to reveal whether the scar itself was painful as opposed to the other structures of his ankle.  In this regard, the Board must find that the examination reports, overall, have provided highly probative evidence against this claim, outweighing the Veteran's statements. 

Based on these findings, and the Board's reasonable interpretation of Diagnostic Code 7804 as it existed prior to the October 2008 revision, the Board concludes that the preponderance of evidence is against a finding that the criteria have been approximated for a schedular rating higher than 10 percent, or for more than one such rating, for the Veteran's scars, for any period of time on appeal.  Therefore his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 4.3 (2013).  

II.C.  Extraschedular Consideration

Also considered by the Board is whether referral for a rating or ratings outside of the schedule is warranted with regard to the Veteran's right carpal tunnel syndrome and scars of the right wrist and ankle.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step element analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans right carpal tunnel syndrome and his right wrist and ankle scars are contemplated by the schedular criteria.  As to the right carpal tunnel syndrome, he reports neurological symptoms, including numbness, paresthesia, and weakness and was found to have no more than mild neurological symptoms.  Diagnostic Code 8215 provides for ratings for these symptoms, described as paralysis, feeble flexion, lack of flexion and weakened flexion.  The schedule also contemplates the severity of the Veteran's disability as well as greater severity.  As to his scars, he reports pain but the schedular criteria contemplate pain.  It also allows for higher ratings for more disabling scars than the Veteran's scars.  The Board finds that the first element of Thun is not met here.  As a matter of completeness the Board notes that VA examinations noting that the disabilities have no extreme or untoward effects on his occupation or activities of daily living.  The record reflects that the Veteran has not been consistently employed but this is not shown to be significantly due to service-connected disabilities that are the subject of this decision.  There no evidence showing that he has been frequently hospitalized due to symptoms associated with service-connected disabilities.  There is no evidence of factors similar to marked interference with employment or frequent hospitalization as to either his scars or his right carpal tunnel syndrome, so even if the first Thun element was met, the second element is not met.  The evidence shows that the relative manifestations and the effects of the disabilities have been fully considered and are contemplated by the rating schedule.  The Board finds that the ratings assigned are precisely those contemplated for each disability.  The Board thus concludes that the record does not show an exceptional or unusual disability picture with related factors such a degree of disability that renders the application of the regular rating schedule standards impractical.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to § 3.321(b) (1) are not met.  

III.  TDIU

In his May 2008 VA Form 8940, application for increased compensation based on unemployability, the Veteran stated that he was no longer able to secure or follow any substantially gainful occupation because of his service-connected right wrist and right ankle disabilities.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2013). In general, total disability compensation ratings may be assigned under the provisions of § 3.340. 38 C.F.R. § 3.341 (2013). 

Schedular TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2013).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In the instant case, the Board need not distinguish between application of the subsections of 38 C.F.R. § 4.16 because both require the inability to secure or follow a substantially gainful occupation due to service-connected disabilities and in this case, the preponderance of the evidence shows that the Veteran is not unable to secure or follow a substantially gainful occupation due to service-connected disabilities.

The Veteran's service-connected disabilities are as follows:  Residuals of right wrist fusion in neutral position, rated 30 percent since July 1992 and 40 percent since September 2007, residuals of nonunited fracture of right medial malleolus, rated 10 percent since June 1996 and 20 percent since December 2005, right carpal tunnel syndrome (major) associated with residuals of right wrist fusion in a neutral position (major), rated 10 percent from March 2001, and scars, residual of surgery, rated 10 percent since September 2007.  

Associated with the claims file is a January 2010 determination by the Social Security Administration (SSA) that Social Security disability benefits were not warranted.  This determination was based on findings that the Veteran's right wrist fusion, high blood pressure, lower back pain, ankle, migraines, neck shoulder pain were the basis of his claim with the SSA.  The SSA determined that the Veteran was capable of performing a significant number of jobs in the national economy.  This is some evidence against his claim for TDIU because it tends to show that he is not unable to secure and follow a substantially gainful occupation.  

It also took into consideration disabilities that Board cannot (nonservice connected problems).

In forms associated with the SSA records, the Veteran reported that he could not run or exercise and had limited use of his right hand.  He also reported that he had difficulty walking more than a quarter mile due to his right ankle.  He reported that he had swelling of his right arm and right ankle.  He reported that he stopped working in February 2009.  He reported that his highest grade of school completed was 1 year of college.  He indicated that he had stopped working in Vision and Vocational Services where he worked as an assembler, because he had to change the type of work that he was doing.  He reported that his program ended and he was not referred for other work.  He indicated that he worked on average 22 hours per week for approximately seven dollars per hour.  The Veteran also provided a work history back to 1992 that included working as an accounting technician, a driver, and a lens cleaner.  

Overall, the Board finds that these reports are evidence against his claim for TDIU because they tend to show that he is not limited to physically intensive occupations involving standing, walking, or right hand dexterity.

During the July 2010 VA spine examination, the Veteran reported that he last worked in February 2009 as a trainer for vocational rehabilitation but stopped that work because he relocated and was helping to care for his parents, providing more evidence against this claim as it tends to indicate the reason for unemployment was not the service connect problems.   

During the April 2012 hearing, the undersigned asked the Veteran if he was contending that his back disability was related to his active service other than through the right ankle injury and on a secondary basis.  The Veteran, through is representative, agreed that the only issue was secondary service connection.   Id. at 26-27.

During the April 2012 hearing, the Veteran testified that he has missed work because of his right ankle disability.  He testified that it affected his back and that he could not go out and work anymore.  Id. at 21.  He also testified that, as to his work history, he was very limited in what he could do, pointing to security work.  Id. at 26.  He testified to the effect that his limitations had to do with sitting and standing and were due to his back and ankle  

Here, the Board finds that the Veteran is not so limited in the type of occupation in which he could engage.  His employment and education history tends to show that he is not particularly limited in this regard.  

There is sufficient evidence of record to determine that his scars, ankle, and wrist disabilities do not render him unable to secure and follow a substantially gainful occupation.  The Board has reviewed the evidence relevant to each of his service-connected disabilities.  This review is documented in the instant document, as to his scars and right carpal tunnel syndrome, and in the January 2013 decision as to his right ankle and right wrist fusion residuals.  

His right wrist fusion residuals limit him in grasping pushing, and pulling, and result in a decrease in his ability to write legibly.  He has zero range of motion of the wrist.   The examiner who examined him in September 2010 explained that his right wrist disability does affect his work in that he is unable to do pain free lifting.  However, the examiner also noted the Veteran's report that he could do what he needs to do at home.  His right ankle disability results in some weakness and giving way, as well as pain, swelling, and reduced range of motion and weight bearing ability.  The examiner who examined him in September 2010 explained that his right ankle disability does not affect his activities of daily living.  The functional limitation of his scars is minimal as his symptoms are essentially pain without reduced function.  As to the right carpal tunnel syndrome, his symptom is mild numbness and paresthesia in a small area of his right hand.  

Taken together, these disabilities do limit him in the sense of occupations involving standing or walking for extended periods, physically intensive jobs involving lifting, pulling, or grabbing with his right hand.  His right wrist disability also limits him as to writing intensive occupations or occupations involving dexterity of the right wrist.  However, such limitations do not limit him from engaging in relatively sedentary occupations that do not require dexterity of the right wrist or extensive handwriting, or in the jobs he has done in the past.  The Board finds that these restrictions are not so encompassing to render him unable to secure and follow a substantially gainful occupation.  

For these reasons, the Board concludes that the preponderance of evidence is against granting his appeal as to entitlement to TDIU.  The appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved with regard to the TDIU issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

IV.  Due Process

VA has a duty to notify and to assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Here, VA provided adequate notice in a letter sent to the Veteran in December 2007.  

The Board finds that all necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records and service treatment records have been associated with the record and reviewed.  Private records and Social Security information have also been received and considered.  The Veteran has been afforded VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  Although there is no examination that directly addresses whether his service-connected disabilities render him unemployable, there is sufficient evidence from examinations of each of his disabilities for the Board to make a decision as to the TDIU issue.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (explaining that "VA was not required to obtain a single medical opinion that addressed the impact of all service-connected disabilities on Mr. Geib's ability to engage in substantially gainful employment" and explaining "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner . . .As part of this ultimate determination, the VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim"").  

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  

In the January 2013 Remand, the Board directed the AOJ to obtain an expert opinion with regard to the back disorder service connection issue and to readjudicate that claim and the TDIU claim.  These directive were complied with by way of the February 2013 medical opinion and the December 2013 Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).  No other examination was requested by the parties.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to an increased disability evaluation for right carpal tunnel syndrome, currently evaluated as 10 percent disabling, is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for right wrist and right ankle surgical scars is denied.  

Entitlement to TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


